NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30145

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00015-SPW-1

 v.

JACK PRESTON COVERSUP,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jack Preston Coversup appeals pro se from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Coversup contends that the district court abused its discretion by denying his

motion because his medical conditions, in combination with alleged errors in his

underlying criminal proceeding and with respect to an earlier conviction, justified

compassionate release. We disagree. The district court reasonably concluded that,

notwithstanding Coversup’s health conditions, relief was not warranted because of

the absence of COVID-19 infections at his prison, the high number of vaccinated

prisoners there, the short amount of time Coversup had served on his sentence, and

the imminent availability of the vaccine to Coversup. Even assuming Coversup’s

challenges to the instant conviction and a prior conviction were valid grounds for

seeking compassionate release, the court did not abuse its discretion in concluding

that they did not support release. See United States v. Robertson, 895 F.3d 1206,

1213 (9th Cir. 2018) (district court abuses its discretion only when its conclusions

are illogical, implausible, or without support in the record).

      AFFIRMED.




                                           2                                  21-30145